Citation Nr: 1447874	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for seborrhea, to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for skin cancer/fatty tumors, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  His DD-214 indicates that during a portion of this time period, he was stationed in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

The claim was remanded in February 2014 to afford the Veteran a VA examination and to obtain a medical opinion.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Competent evidence indicates the Veteran experienced symptoms of seborrhea, to include flaking and itchy skin, during service and thereafter; it is at least as likely as not that seborrhea had its onset in service potentially due to stress experienced therein.

2.  There is no evidence or allegation of skin cancer/fatty tumors in service or until over 25 years after separation from service, and no probative evidence of a nexus between the Veteran's current skin cancer/fatty tumors and his period of active service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Resolving any doubt in favor of the Veteran, seborrhea had its onset during service and the criteria for service connection have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307 (2013).

2.  Skin cancer/fatty tumors were not incurred in service, nor may they be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Here, in an May 2009  pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  In addition, in a December 2010 Statement of the Case (SOC), the RO informed the Veteran that to succeed with a claim of service connection due to herbicide exposure, he must provide sufficient evidence of an association between his current disability and exposure to herbicides.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, VA treatment records and private treatment records.  Neither the Veteran nor his representative has indicated that there are outstanding records not associated with the claims file that are relevant to the claims on appeal.

In February 2014, following an initial appeal, the Board remanded the claim to schedule the Veteran for a VA examination to specifically consider the etiology of his seborrhea and skin cancer/fatty tumors.  The Board now finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The claims file was reviewed and the Veteran's contentions taken into consideration.  The examiner considered all issues the Board raised in its remand and specifically addressed the likelihood that the Veteran's current disabilities could be related to his conceded exposure to Agent Orange.

The Board finds that no additional RO action to further develop the record in connection with the Veteran's claims, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



II.  Entitlement to Service Connection

The Veteran's primary assertion is that his seborrhea and skin cancer/fatty tumors are related to exposure to herbicides during service, specifically Agent Orange.
Service connection may be granted for disability resulting from disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

Seborrhea and skin cancer are not on the list of diseases that VA has found are associated with exposure to Agent Orange.  Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to Agent Orange cannot be granted in this case.  

However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the Veteran's service treatment records are negative for complaints of or treatment for skin concerns.  However, the record does contain lay evidence that the Veteran, after returning from Vietnam, while still in service, complained of flaking and itchy skin on his scalp and red spots on his eyebrows and nose.  See June 2011 Hearing Transcript.  He related that he was told he had dandruff, although no notation was made.  Id. The Veteran explained that at his separation examination, when it was determined he was not being examined for re-enlistment, the examiner did not make note of the flaking skin and red spots that the Veteran mentioned.  Id.
After separation from service, according to the Veteran, he began seeking treatment for his flaky skin and red spots from a private doctor, Dr. G., who is now deceased.  The Veteran stated he began using various lotions, creams and shampoos, some prescription and some non-prescription, to treat his symptoms which he continues to use today.  He has a current diagnosis of seborrhea.

In February 2014, the Board remanded the claim for a VA examination with a dermatologist which was afforded in June 2014.  The examiner reviewed the electronic claims file.  Per review of multiple dermatology treatment notes, diagnoses of the following conditions were noted in the records:

1. Seborrhea to the face/scalp - first documented in 1986

2.  Squamous cell carcinoma on the chest 1/13/1998 and behind right ear 12/19/2001

3.  Basal cell carcinoma to the right posterior shoulder 1/19/1993 and left arm 11/3/2004

4.  Sebaceous cysts to the right temple and scalp 11/3/2009

5.  seborrheic keratosis - 2002, 2006

The examiner noted the Veteran was being treated with oral and topical medications for his seborrhea and using special shampoos.  There was no active seborrhea on examination other than mild a flaking/slightly red area between the eyebrows consistent with very mild seborrheic dermatitis.

The examiner opined that the Veteran's seborrhea was less likely than not incurred in or caused by exposure to Agent Orange due to the fact that despite the Veteran's lay testimony that he experienced flaky and red skin in service, he did not check that he was having skin concerns on his separation examination and treatment records regarding seborrhea do not appear in the record until 1986, 19 years after separation from service.  The examiner concluded that such timing did "not support a causal relationship."  In addition, the examiner stated: "Further, seborrhea is not a condition that has been known to be associated with Agent Orange exposure and is fairly common in the general population."  The examiner indicated in addition that seborrhea "can be associated with stress which may have been a factor during active duty."

As to whether the Veteran's skin cancers/fatty tumors, to include basal cell carcinoma, were at least as likely as not incurred in service, to include as due to exposure to Agent Orange, the examiner recognized the Veteran's hearing testimony that he had skin cancers and fatty tumors "taken" off his chest and was first treated for them 4 or 5 years after returning from Vietnam.  The examiner emphasized that there are no records to substantiate the claim and no objective history of treatment until 1993.  

The examiner stated in regard to skin cancer:

[The Veteran] has been diagnosed with several dysplastic nevi as well as basal cell carcinomas and squamous cell carcinomas.  The first documentation of any of these was in 1993 for a basal cell carcinoma/dysplastic nevus and 1998 for a squamous cell carcinoma.  This was at least 26 years after separation from active duty; this timing does not support a causal relationship.  Neither of these cancers are on the list of presumptive conditions for Agent Orange exposure and are more likely to be due to hereditary factors and well known risk factors associated with skin exposure over the years (he is 69 years of age and has done years of work operating heavy equipment in the field of construction).  

In record to fatty tumors, the examiner wrote:

Veteran reports history of lipomas "fatty tumors".  No specific records for these were found in VBMS, but these are also fairly common in the general population and they are not presumptive Agent Orange conditions; these would also be less likely than not to be associated with/incurred in active duty or related to Agent Orange.

Based on the foregoing, the Board concludes that service connection for seborrhea is warranted whereas service connection for skin cancer/fatty tumors is not.

As to seborrhea, the Veteran is competent to report that he experienced symptoms of flaking and itchy skin on his scalp and red spots on his eyebrows and nose in service and during the period after separation from service. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).   Additionally, despite the examiner's conclusion that it was less likely than not at seborrhea had its onset in service, the Board finds that the examiner's statement that seborrhea "can be associated with stress which may have been a factor during active duty" provides enough evidence to support a finding of service connection.  

The Court of Appeals for Veterans Claims has held that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Here, the benefit of the doubt doctrine applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  In this case, there is competent lay evidence of flaking, itchy and red skin in service and thereafter as well as a medical statement indicating that seborrhea can be caused by stress which the Veteran likely experienced while serving on active duty.

As to whether service connection for skin cancer/fatty tumors is warranted, evidence of skin cancer/fatty tumors does not appear in the record until over 25 years after separation from service and there is no competent lay or medical evidence that skin cancer/fatty tumors had onset in service.  The long period of time that passed between the Veteran's period of active service and objective evidence of his current disability weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Lay persons are competent to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific issue of whether the Veteran has cancer or tumors which are due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements as to the cause of his cancer or tumors cannot be accepted as competent evidence.  Id.  

The competent medical evidence of record does not attribute the Veteran's post-service skin cancer/fatty tumors to service, to include exposure to Agent Orange.  Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for skin cancer/fatty tumors must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for seborrhea is granted.

Service connection for skin cancer/fatty tumors is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


